Kane, J. (dissenting).
I do not agree with the conclusion that the refusal by the Hearing Officer to call one of the witnesses requested by petitioner to testify at the hearing resulted in noncompliance with 7 NYCRR 254.5. It is true that testimony concerning justification or mitigating circumstances is relevant in prison disciplinary proceedings (see, Matter of Coleman v Coombe, 65 NY2d 777, 780; Matter of De Mauro v LeFevre, 91 AD2d 1156, 1157). In the instant case, the testimony which petitioner was seeking from the proposed witness, Garcia, was an explanation of the inmate grievance process. Petitioner claimed that this testimony would indicate that, as an IGRC representative, petitioner had a right to discuss with Leone the latter’s grievance. However, contrary to the majority’s conclusion, this proposed testimony was not relevant, even assuming that petitioner was correct in his assertion that he had a right to confer with Leone. This still did not provide justification for refusing to obey Eckert’s order not to speak with Leone or for causing a disturbance. As the Court of Appeals has specifically noted: "The risks inescapably attendant on the refusal of an inmate to carry out even an illegal order of a correction officer are such as to require compliance at the time with the right of retrospective administrative or judicial determination as to the legality of the order” (Matter of Rivera v Smith, 63 NY2d 501, 515; see, Matter of Shahid v Coughlin, 83 AD2d 8, affd 56 NY2d 987). Thus, the legality of Eckert’s order and, consequently, Garcia’s proposed testimony was not relevant. Therefore, the Hearing Officer properly denied petitioner’s request to call Garcia as a witness (cf., Matter of De Mauro v LeFevre, 91 AD2d 1156, supra).
Additionally, although the Hearing Officer in determining petitioner’s punishment noted that petitioner’s "disruptive behavior is even more inappropriate because of [his] position as an inmate representative to the I.G.R.C.”, this did not thereby make Garcia’s testimony relevant. It is true that normally testimony in mitigation of a penalty is relevant (see, Matter of Coleman v Coombe, 65 NY2d 777, supra). Neverthe*75less, in this case the record indicates that the Hearing Officer had before him Directive No. 4040 which set forth IGRC’s grievance procedure and that, in determining petitioner’s punishment, he took petitioner’s argument of mitigation into consideration. The proposed testimony of Garcia was thus already embodied in Directive No. 4040 and, therefore, would not have provided any new information not already before the Hearing Officer.
Accordingly, I would affirm Supreme Court’s judgment dismissing the petition.
Mahoney, P. J., Main and Yesawich, Jr., JJ., concur with Levine, J.; Kane, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law, without costs, determination annulled and matter remitted to respondent for further proceedings not inconsistent herewith.